Exhibit 10.1

ADDENDUM NO. 3 TO LEASE AGREEMENT
THIS ADDENDUM NO. 3 TO LEASE AGREEMENT (“Addendum”), dated as of May 4th, 2012,
is entered into by and between CIRCLE CAPITAL LONGMONT LLC, a Delaware limited
liability company (“Landlord”), and DOT HILL SYSTEMS CORP., a Delaware
corporation (“Tenant”).
RECITALS:
A.    Landlord and Tenant entered into that certain Lease Agreement, dated April
12, 2007, as amended by Commencement Date Acknowledgement and Agreement, dated
September 18, 2007, as amended by Addendum No. 1 to Lease Agreement, dated April
29, 2008, as amended by Addendum No. 2 to Lease Agreement, dated September 1,
2008 (as amended, collectively, the “Lease”) pertaining to approximately 58,064
rentable square feet of space (the “Existing Premises”) in the building located
at 1351 South Sunset, Longmont, Colorado (the “1351 Building”). Initially
capitalized terms not otherwise defined herein have the same meaning as in the
Lease.
B.    The Term of the Lease is currently scheduled to expire on January 31,
2013.
C.    Landlord and Tenant desire to extend the Term of the Lease and expand the
Existing Premises and otherwise amend the Lease in the manner and form
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant hereby
agree as follows:
1.The Term of the Lease is hereby extended for a period of approximately 70 full
calendar months (the “Extension Term”) commencing on the Expansion Date (defined
below) and expiring on the last day of the 70th Extension Month (the “Expiration
Date”), on all of the terms of the Lease as herein amended.
2.    In addition to the Existing Premises currently demised under the Lease,
Tenant shall lease from Landlord and Landlord shall lease to Tenant
approximately 29,600 rentable square feet of space (the “Expansion Premises”) in
the building located at 1841 Lefthand Circle, Longmont, Colorado (the “1841
Building”) as shown as Exhibit A attached hereto and made a part hereof, on the
following basis:
(a)    Tenant’s rights and obligations for the Expansion Premises shall commence
upon the first to occur of (i) the date Tenant begins operating its business
from all or any portion of the Expansion Premise, (ii) the date of substantial
completion of the Tenant Improvements as set forth in the work letter attached
hereto as Exhibit B (the “Work Letter”) and made a part hereof, and (iii) August
1, 2012, (the “Expansion Date”) and shall expire coterminous with the Expiration
Date. The Expansion Date is estimated to be August 1, 2012.
(b)    As of the Expansion Date, references to “Premises” in the Lease shall
mean the Existing Premises together with the Expansion Premises, and Tenant’s
occupancy thereof shall be subject to all terms of the Lease as amended herein.
From and after the Expansion Date, the

#PageNum#.
763890 v1/SD

--------------------------------------------------------------------------------

Exhibit 10.1

Premises shall consist of approximately 87,664 rentable square feet of space.
3.    For periods prior to the Expansion Date, Base Rent for the Existing
Premises shall be at the current rate provided for in the Lease of $46,306.04
per month, together with payment of all other amounts due and payable under the
Lease, including, without limitation, payment of Tenant’s Share of Operating
Expenses, utilities, real estate taxes and assessments, insurance and all other
amounts payable by Tenant under the Lease. Commencing on the Expansion Date,
Tenant will pay Base Rent for the Premises (inclusive of the Existing Premises
and the Expansion Premises), payable in the manner set forth in the Lease, in
accordance with the following schedule:
Period
Annual Rate/SF
Monthly Payment
Expansion Date — Extension Month 12*
$745,144
$62,095.33
Extension Months 13- 24
$767,498.32
$63,958.19
Extension Months 25 - 36
$790,523.27
$65,876.94
Extension Months 37 - 48
$814,238.97
$67,853.25
Extension Months 49 - 60
$838,666.14
$69,888.84
Extension Months 61 - 70
$863,826.12
$71,985.51
*Subject to abatement as set forth in Section 4 hereof.



“Extension Month” shall mean each calendar month within the Extension Term, with
the first Extension Month commencing, if the Expansion Date is the first day of
a month, on the Expansion Date. If the Expansion Date is not the first day of a
month, the first Extension Month shall include the first full calendar month
following the Expansion Date plus the partial month in which the Expansion Date
occurs.
4.    Provided that there is no event of default beyond any applicable notice
and cure period by Tenant under the Lease, Tenant’s obligation to pay Base Rent
(but not Operating Expenses or any other amount due by Tenant) under the Lease,
as amended hereby, shall be abated for the first 5 Extension Months of the
Extension Term (the “Abated Rent Period”). The total amount of Base Rent abated
hereunder shall equal $310,476.65. Rent payable under the Lease is allocable to,
and will be accrued by the parties during, their fiscal periods in which the
same is actually paid. No portion of Rent paid by Tenant during periods outside
of the Abated Rent Period will be allocated to such Abated Rent Period, nor is
such Rent intended to be allocable to the Abated Rent Period. If at any time
during the Extension Term an event of default occurs beyond any applicable
notice and cure period, Tenant shall owe Landlord, in addition to all other
amounts, all amounts abated hereunder. Tenant has no obligation to pay the
abated amounts if no event of default beyond any applicable notice and cure
period occurs prior to the expiration of the Extension Term.
5.    Commencing on the Expansion Date and for the duration of the Extension
Term, at all times including the period during which Base Rent is subject to the
Abated Rent Period, Tenant shall be obligated to pay all other sums payable by
Tenant in accordance with the Lease applicable to the Premises, including,
without limitation, Tenant’s Share of Operating Expenses, utilities, real estate
taxes and assessments, and insurance. Landlord and Tenant acknowledge and agree
that “Tenant’s Share” is 100% for each of the 1351 Building and the 1841
Building.

 

--------------------------------------------------------------------------------

Exhibit 10.1

6.    The Lease is hereby amended to provide that in each instance, “Building”
shall refer to either the 1351 Building or the 1841 Building, or both, as
appropriate.
7.    In addition to the parking allocated to Tenant for the 1351 Building as
set forth in Section 1.20 of the Lease, Tenant shall be permitted the use of 95
surface parking spaces at the 1841 Building as of the Expansion Date in
accordance with the terms of the Lease (based on a ratio of 3.21 surface parking
spaces per 1,000 square feet of rentable floor area leased), subject to
adjustment on the ratio set forth above in the event of any increase in the size
of the rentable floor area of the Expansion Premises pursuant to the terms of
the Lease. In addition to the 95 surface parking spaces at the 1841 Building,
Landlord will make available for Tenant’s use an additional 55 surface parking
spaces (for a total of 150 surface parking spaces) in the properties designated
by Landlord that are adjacent or in reasonable proximity to the 1841 Building;
provided, however, upon no less than 10 days prior notice to Tenant, Landlord
shall have the right to discontinue the license created hereby for such
additional surface parking spaces and said license shall terminate and be of no
further force and effect if Landlord shall sell, transfer, or assign to a third
party Landlord’s right, title and interest in any such property that is adjacent
or in reasonable proximity to the 1841 Building in which Tenant licenses
additional parking spaces. For the avoidance of doubt, Tenant acknowledges and
agrees that any third-party successor in interest to any property owned by
Landlord shall not be burdened by the license to the additional parking spaces
set forth herein, such license having been terminated and of no further force
and effect upon transfer to such successor. Tenant’s use of the additional
surface parking spaces shall be subject to and governed by the terms and
conditions of the Lease, as amended hereby.
8.    The second to last sentence of the last full paragraph of Section 5.2.2 of
the Lease is hereby deleted in its entirety and replaced with the following:
“Maximum Controlled Expenses” shall mean: (a) for calendar year 2012, the full
amount of the actual expenses for Controlled Expenses as determined in
accordance with the foregoing provisions; (b) for calendar year 2013 and each
calendar year thereafter, the prior calendar year’s Maximum Controlled Expenses
multiplied by 1.05.”
The foregoing shall apply to both of the Existing Premises and the Expansion
Premises as of the Expansion Date.
9.    Sections 38.18, 38.19, 38.20, 38.21, and 38.22 of the Lease are hereby
deleted in their entirety.
10.    Landlord shall have no obligation to remodel or make improvements to any
portion of the Existing Premises or the Expansion Premises and (i) Tenant
accepts the Existing Premises in their current “as-is” condition as of the date
of this Amendment and (ii) Tenant shall accept the Expansion Premises in the
Delivery Condition on the Delivery Date (as such terms are defined in the Work
Letter), and Landlord shall not be responsible to make or pay for any
improvements to the Premises, except as set forth in the Work Letter.
11.    Together with the execution and delivery of this Amendment, Tenant shall
deposit

#PageNum#.
763890 v1/SD

--------------------------------------------------------------------------------

Exhibit 10.1

with Landlord an amount of $70,000.00 which amount shall be added to the Deposit
held by Landlord in accordance with the Lease, and from and after the date of
this Amendment, the “Deposit” shall mean $153,563.94
12.    (I) As additional consideration of the covenants of Tenant hereunder,
Tenant will have the option (the “Renewal Option”) to renew and extend the Term
of the Lease for two (2) additional terms of five (5) years each (each, a
“Renewal Term”) to commence on the Expiration Date or the conclusion of the then
current Renewal Term, as applicable. Each Renewal Term will be on the same
terms, provisions, and conditions contained in the Lease, except that as may be
otherwise provided herein, the Premises will be taken in its as-is condition
(subject to Landlord’s repair and maintenance obligations under the Lease) and
the Base Rent and rent schedule will be modified for the applicable Renewal Term
in accordance with the terms and conditions set forth herein. Tenant must give
Landlord written notice of its interest in exercising each Renewal Option
(“Tenant’s Renewal Notice”) not less than twelve (12) months and no earlier than
eighteen (18) months prior to the Expiration Date or the conclusion of the then
current Renewal Term. Failure to notify Landlord within such time period will
void the Renewal Option, and the Lease shall terminate on the Expiration Date or
the conclusion of the then current Renewal Term. Provided that Tenant timely
delivers to Landlord Tenant’s Renewal Notice in accordance with the foregoing,
then on or prior to the date that is twelve (12) months prior to the Expiration
Date or the conclusion of the then current Renewal Term, as applicable, Landlord
will notify Tenant of the Base Rent applicable during such Renewal Term, the
base (if any) to be used for determination of Additional Rent, and the tenant
finish allowances (if any) that Landlord will make available to Tenant
(“Landlord’s Notice”). If Landlord’s Notice fails to include any tenant
improvement allowance or fails to provide a condition in which the Premises are
to be delivered to Tenant during the applicable Renewal Term, then so long as
Tenant exercises the Renewal Option described herein, Tenant will accept such
space in its “as is” condition (subject to Landlord’s repair and maintenance
obligations under the Lease) without any remodeling or fix-up work performed by
Landlord. If Landlord fails to deliver the Landlord’s Notice in accordance with
the provisions above, Tenant shall give Landlord a reminder notice of such
failure and Landlord shall have 10 days after receipt of such reminder notice in
which to deliver the Landlord’s Notice.
(a)    Tenant has 15 days after having been given Landlord’s Notice to exercise
the Renewal Option based on the Base Rent quoted by Landlord by delivering
notice of exercise to Landlord. If Tenant exercises the Renewal Option, the Term
will be deemed extended for the applicable Renewal Term on the provisions of the
Lease as amended by the terms of Landlord’s Notice and the parties will execute
an amendment evidencing the Renewal Option. If Tenant disputes Landlord’s
determination of the Base Rent rate, Tenant shall give notice of such dispute
(“Dispute Notice”) within the 15-day period and the Base Rent rate shall
thereafter be determined in accordance with Section 12f below.
(b)    Unless Landlord timely receives Tenant’s Renewal Notice in accordance
with Section 12(a) above, it will be conclusively deemed that Tenant has not
exercised the Renewal Option and the Lease will expire in accordance with its
terms on the Expiration Date or the conclusion of the then current Renewal Term,
as applicable.

 

--------------------------------------------------------------------------------

Exhibit 10.1

(c)    Unless expressly waived by Landlord, Tenant’s right to exercise the
Renewal Option is conditioned on: (i) no event of default existing at the time
of exercise or at the time of commencement of the applicable Renewal Term; (ii)
there having been no more than one event of default during the Lease Term; (iii)
Tenant not having subleased or vacated the Premises or assigned its interest
under the Lease (except to a Permitted Transferee) as of the commencement of the
applicable Renewal Term; and (iv) Tenant having the financial ability to perform
its obligations under the applicable Renewal Term. In the event of an assignment
of the Lease (other than to a Permitted Transferee) or a subletting or vacation
of the Premises, or if there has been more than one event of default during the
Term of the Lease, this Extension Option shall be deemed null and void and of no
further force or effect.
(d)    The provisions of the Lease shall be applicable during any Renewal Term,
except that any allowances shall be as set forth in Landlord’s Notice and the
Base Rent shall be as set forth in Landlord’s Notice, unless determined in
accordance with Section 12f below.
(e)    Following giving of Tenant’s Dispute Notice, Landlord and Tenant shall
promptly negotiate to determine a mutually acceptable Base Rent. If the parties
mutually agree upon a new Base Rent rate, such agreed rate shall be the Base
Rent rate applicable during the particular Renewal Term. If the parties have not
agreed within 90 days after the giving of Tenant’s Dispute Notice, then within a
20-day period Landlord and Tenant shall endeavor to agree upon a qualified
commercial real estate broker of good reputation, having at least five (5)
years’ experience in the real estate market in which the 1841 Building and the
1351 Building are located, to act as arbitrator (“Arbitrator”); otherwise, they
shall each select, within the foregoing 20-day period, a real estate broker who
meets the above qualifications and together such brokers will then select a real
estate broker who meets the above qualifications and who shall be deemed the
Arbitrator. Within 10 days after designation of the Arbitrator, Landlord and
Tenant each shall give notice of its determination of the Prevailing Market
Rental Rate supported by the reasons therefor by delivering copies to each other
and the Arbitrator, under an arrangement for simultaneous exchange of such
determinations. The Arbitrator will review each party’s determination and select
the one which most accurately reflects such Arbitrator’s determination of the
Prevailing Market Rental Rate. Such selection shall be final and binding on both
parties. The Arbitrator shall have no right to propose a middle ground or any
modifications of either party’s determination. The Arbitrator’s costs incurred
in this procedure shall be shared equally by Landlord and Tenant and shall be
fixed when the Arbitrator is selected. For purposes of this paragraph,
“Prevailing Market Rental Rate” means the annual amount per square foot that a
willing tenant would pay and a willing landlord would accept for Base Rent
following arms-length negotiations with respect to an Assumed Lease (defined
below) under the circumstances then existing. “Assumed Lease” means (i) a
renewal lease amendment having a commencement date within 6 months of Tenant’s
Renewal Notice for space of approximately the same size as the Premises, located
in a Comparable Building (defined below), and with a view and floor height
similar to the Premises for which Prevailing Market Rental Rate is being
determined, for a term equal in length to the Renewal Term; (ii) a real estate
commission is payable with respect to such extension to the extent a third-party
commission with respect to extension is agreed or obligated to be paid by
Landlord; and (iii) taking into consideration and making adjustments to reflect
allowances, if any, as provided in Landlord’s Renewal Notice. “Comparable
Building” means any then-existing building in the Longmont area that is of a
size,

#PageNum#.
763890 v1/SD

--------------------------------------------------------------------------------

Exhibit 10.1

location, quality and prestige comparable to, and with a size and efficiency of
floor plate and amenities of the 1841 Building and the 1351 Building, provided
that appropriate adjustments shall be made to adjust for differences in the
size, location, age, efficiency of floorplate, and quality any Comparable
Building and the 1841 Building and the 1351 Building.
(f)    After exercise of both Renewal Terms, or Tenant’s failure to exercise any
Renewal Option, Tenant shall have no further rights to extend the Term.
13.    Landlord grants Tenant, subject to Prior Rights, hereafter defined, an
ongoing Right of First Refusal (“ROFR”) to lease any vacant space in the
buildings located at 1851, 1831 or 1820 Lefthand Circle, Longmont, Colorado
(“ROFR Space”), on the following basis:
(a)    If Landlord desires to propose a bona fide third party offer to lease the
ROFR Space or if Landlord receives a bona fide third party offer to lease any of
the ROFR Space (or any portion thereof) that Landlord desires to accept or
Landlord has received a bona fide third party offer and desires to make a
counter-offer to such third party, before entering into a binding agreement with
such third party, Landlord shall give notice to Tenant (“3rd Party Offer
Notice”) of the material terms of such offer or counter-offer (not including the
identity of such third party) and the terms applicable to leasing such space to
Tenant as determined in accordance with the following provisions. Tenant has 10
days after receiving the 3rd Party Offer Notice within which to notify Landlord
whether it elects to lease the ROFR Space, which election must be for all space
included in the 3rd Party Offer Notice. Landlord’s obligation to offer ROFR
Space to Tenant is subordinate to all rights of extension, expansion, or first
offer or refusal as to the ROFR Space in favor of other tenants in place as of
the date of this Addendum and is subordinate to the option of Landlord to extend
the existing lease of the current tenant of any ROFR Space, whether or not such
tenant’s lease expressly provides for such extension option (“Prior Rights”).
(b)    If Tenant does not timely notify Landlord, it will be conclusively
presumed that Tenant has waived its ROFR as to the 3rd Party Offer Notice,
Landlord shall be free to lease the ROFR Space to anyone whom it desires on the
terms of the 3rd Party Offer Notice, and Tenant and Tenant will have no further
rights to the ROFR Space once leased unless and until such lease ends and such
space again is subject to a 3rd Party Offer Notice. Notwithstanding the
foregoing, if Landlord (i) leases such ROFR Space to the prospective tenant at
terms that are materially more favorable than those set forth in the 3rd Party
Offer Notice, or (ii) has failed to lease such ROFR Space within six (6) months
following the date of the 3rd Party Offer Notice, then such ROFR Space shall
again be subject to the terms of this ROFR. For purposes hereof, “financial
terms” shall mean and refer to base rent, operating expense prorations and
passthroughs, rental escalations, and rent and tenant finish concessions, and
for purposes of this Section 13b, “materially more favorable” shall mean a
reduction in the effective rent (calculated on the basis of amortizing, on a
straight-line basis, over the term of such lease the total rent less any
concessions or inducements) of more than 10%.
(c)    If Tenant exercises the ROFR during the first twenty-four (24) Extension
Months, then the ROFR Space will be added to the Premises for a term coterminous
with the Extension Term of the Lease and upon the provisions of and at the Base
Rent as set forth in the Lease, as amended hereby, except that Tenant shall
accept such ROFR Space in its then-current “as

 

--------------------------------------------------------------------------------

Exhibit 10.1

is” condition without any remodeling or fix-up work performed by Landlord,
provided that Tenant shall have the right to receive a tenant improvement
allowance per rentable square foot of the ROFR Space in an amount equal to the
product of $15.00 multiplied by the number of the then-remaining full calendar
months in the Extension Term divided by 70 (the “ROFR Allowance”).
(d)    If Tenant exercises the ROFR at any time after the first twenty-four (24)
Extension Months, then the ROFR Space will be added to the Premises for a term
coterminous with the term of the 3rd Party Offer and upon the provisions and at
the rental rate of the 3rd Party Offer. Tenant shall have no right to the ROFR
Allowance for any exercise of the ROFR under this Section 13(d), it being
acknowledged and agreed that the ROFR Allowance is available solely with respect
to Tenant’s exercise of the ROFR under Section 13(c) above.
(e)    Upon exercise of the ROFR, the ROFR Space will be deemed added to the
Premises and Tenant will accept such space in its “as is” condition without any
remodeling or fix-up work performed by Landlord, except as may be provided in
Landlord’s 3rd Party Offer Notice. All costs of preparing any ROFR Space for
Tenant’s occupancy, including costs of compliance with applicable laws will be
paid by Tenant, except (i) as provided in Section 13(c) above if Tenant
exercises the ROFR during the first twenty-four (24) Extension Months, or (ii)
as otherwise set forth in the 3rd Party Offer if Tenant exercises the ROFR at
any time after the first twenty-four (24) Extension Months. After exercise of
the ROFR, the parties will execute an amendment to the Lease evidencing the
addition of such space.
(f)    Tenant’s right to exercise the ROFR is conditioned on: (i) no event of
default existing at the time it exercises the ROFR or on the date that Tenant’s
occupancy of the ROFR Space is scheduled to commence; (ii) there having been no
more than one event of default by Tenant during the Term of the Lease or any
Renewal Term hereof; and (iii) Tenant not having vacated or subleased the
Premises or assigned its interest in the Lease (except to a Permitted
Transferee) at the time it exercises the ROFR or on the date that Tenant’s
occupancy of the ROFR Space is scheduled to commence. This ROFR is personal to
Tenant and may not be assigned except to a Permitted Transferee. In the event of
an assignment of the Lease (except to a Permitted Transferee) or a subletting or
vacation of the Premises, or if there has been more than one Default by Tenant
during the Lease Term or any Renewal Term hereof, the ROFR shall be deemed null
and void and of no further force or effect.
(g)    All notifications contemplated by this Paragraph, whether from Tenant to
Landlord, or from Landlord to Tenant, must be in writing and given in the manner
provided in the Lease.
(h)    Notwithstanding anything to the contrary contained herein, the ROFR
granted under this Section 13 shall terminate and be of no further force and
effect with respect to any ROFR Space located in a building that Landlord shall
sell to a third party. Further, if Landlord shall sell to a third party the 1351
Building, the 1841 Building, or any other building that Tenant may have expanded
into pursuant to the ROFR right granted hereunder, the ROFR granted under this
Section 13 shall terminate and be of no further force and effect as to such
building(s). For the avoidance of doubt, Tenant acknowledges and agrees that any
third-party successor in interest to any building owned by Landlord shall not be
burdened by the ROFR set forth herein, such ROFR

#PageNum#.
763890 v1/SD

--------------------------------------------------------------------------------

Exhibit 10.1

having been terminated and of no further force and effect upon transfer to such
successor.
14.    Tenant may elect to terminate the Lease effective as of last day of the
41st Extension Month (the “Early Termination Date”), by giving Landlord written
notice thereof (“Tenant’s Termination Notice”) not less than nine (9) months and
no earlier than twelve (12) months prior to the first day of the 41st Extension
Month, provided that: (1) on or before the Early Termination Date, Tenant has
paid Landlord all amounts due and owing under the Lease; and (2) Tenant pays to
Landlord concurrently with Tenant’s Termination Notice a termination fee equal
to: (i) $407,119.50 (representing six (6) months of Base Rent at the then
current rate), plus (ii) six (6) months of then-estimated payments of Operating
Expenses as determined by Landlord, plus (iii) the unamortized portion of
Landlord’s Costs calculated by amortizing Landlord’s Costs on a straight-line
basis over the Extension Term, plus interest thereon at the rate of 8% per
annum, beginning at the start of the 6th Extension Month. “Landlord’s Costs”
means Landlord’s costs related to the Lease, as amended hereby, including, but
not limited to: costs of any improvements to the Premises paid by Landlord (all
improvement allowances, the Tenant Improvement Allowance and other costs of
improvements to the Premises paid by Landlord) and other costs of improvements
paid by Landlord (such as architectural fees and supervisory fees), legal costs
and leasing commissions, but excluding Base Rent abated during the Abated Rent
Period. Tenant’s right to exercise the Termination Option is conditioned on: (i)
no event of default existing at the time of exercise of the Termination Option
or on the Early Termination Date; and (ii) Tenant not having subleased or
vacated the Premises or assigned its interest under the Lease (except to a
Permitted Transferee) as of the date of exercise of the Termination Option or on
the Early Termination Date. If the Termination Option is timely exercised,
Tenant will deliver possession of the Premises to Landlord on the Early
Termination Date in accordance with the terms of the Lease and all other terms
and provisions will apply as if the Lease had expired according to its terms,
including Tenant’s obligation for payment of Operating Expenses attributable to
periods prior to the Early Termination Date at such time as such obligation is
determined. If Tenant fails to timely give notice, Tenant will be deemed to have
waived its right to terminate under this Termination Option. Tenant’s right to
terminate the Lease pursuant to this Termination Option is personal to Tenant
and may not be assigned other than to a Permitted Transferee. Other than to a
Permitted Transferee, in the event of an assignment of the Lease or a subletting
or vacation of the Premises, this Termination Option shall be null and void.
Notwithstanding anything to the contrary contained herein, if Tenant shall
expand into greater than 15,000 square feet of space into any building owned by
Landlord (by exercise of the ROFR or otherwise), then this Termination Option
shall be null and void.
15.    Tenant shall have the right to install, at its sole cost and expense,
signage at the Expansion Premises and the 1841 Building in accordance with
Section 12 of the Lease and including: suite entry signage and multi-tenant
monument signage. Tenant shall be permitted to apply a portion of the Tenant
Improvement Allowance toward signage in accordance with the Work Letter up to a
maximum of $15,000.00.
16.    Tenant shall have the right, in accordance with the terms of the Lease
and upon Landlord’s prior written approval, to bore and install an underground
conduit between the 1351 Building and the 1841 Building. Tenant shall provide to
Landlord, at Tenant’s sole cost and expense, plans and specifications for the
installation of such conduit for Landlord’s prior approval, which

 

--------------------------------------------------------------------------------

Exhibit 10.1

approval shall be granted or denied in Landlord’s sole discretion. Tenant shall
be permitted to apply a portion of the Tenant Improvement Allowance toward the
cost of the work performed hereunder in accordance with the Work Letter.
17.    Tenant hereby represents and warrants to Landlord that it has not engaged
any broker in connection with the negotiation and/or execution of this Addendum
except for Studley (“Studley”). Studley’s fees shall be paid by Landlord. Tenant
has no knowledge of any broker’s involvement in this transaction except Circle
Capital Property Management which has acted as Landlord’s agent (collectively,
“Landlord’s Agent”). Tenant will indemnify Landlord and Landlord’s Agent against
any claim or expense (including, without limitation, attorneys’ fees), other
than by Studley, paid or incurred by Landlord or Landlord’s Agent as a result of
any claim for commissions or fees by any broker, finder, or agent, whether or
not meritorious, employed by Tenant or claiming by, through or under Tenant.
Tenant acknowledges that Landlord is not liable for any representations by
Landlord’s Agent regarding the Premises, Building, or this Addendum.
18.    If there is any conflict between the terms of this Addendum and the terms
of the Lease, the terms of this Addendum govern. The Lease as hereby amended is
in full force and effect, is hereby ratified and affirmed by the parties, and is
binding upon the parties in accordance with its terms.
19.    Tenant acknowledges and agrees that Landlord is not in breach of the
Lease and Tenant has no claim for any failure of Landlord to perform its
obligations under the Lease as of the Effective Date of the Addendum.
20.    If there is any conflict between the terms of this Addendum and the terms
of the Lease, the terms of this Addendum shall govern. The Lease as hereby
amended is in full force and effect, is hereby ratified and affirmed by the
parties, and is binding upon the parties in accordance with its terms.
21.    Time is of the essence herein.


{Remainder of page intentionally left blank-signatures follow}

#PageNum#.
763890 v1/SD

--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written and it is effective upon delivery of a fully executed
copy to Tenant.
TENANT:
LANDLORD:
DOT HILL SYSTEMS CORP., a Delaware corporation
CIRCLE CAPITAL LONGMONT LLC
By: Circle Capital Property Management LLC, Authorized Agent
By:   /s/ Hanif Jamal
By:   /s/ [illegible]
Print Name:   Hanif Jamal
Name:______________________________
Print Title:   CFO
Title: Authorized Signatory
 
 
ATTEST:
 
By:   /s/ Eileen M. Jonikas
 
Print Name:   Eileen M. Jonikas
 
Print Title:   VP, Finance
 






 

--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A
The Expansion Premises












--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B
(Tenant Improvements)
WORK LETTER
May 4th, 2012
DOT HILL SYSTEMS CORP.
Re:     Tenant:    DOT HILL SYSTEMS CORP., a Delaware corporation
Premises:    Approximately 87,664 rentable square feet of space (the “Premises”)
Buildings:    1841 Lefthand Circle, Longmont, CO and 1351 South Sunset,
Longmont, Colorado
Gentlemen:
Concurrently herewith, you (“Tenant”) and the undersigned (“Landlord”) have
executed an Addendum Number Three to Lease Agreement (the “Addendum”) covering
the Premises (the provisions of the Addendum are hereby incorporated by
reference as if fully set forth herein and initially capitalized words not
defined have the same meaning set forth in the Addendum or the Lease, as
applicable). In consideration of the execution of the Addendum, Landlord and
Tenant mutually agree as follows:
I.Space Planning and Engineering
1.1    Landlord has provided to Tenant the existing architectural and
engineering drawings for the base building improvements for the 1841 Building
and/or the 1351 Building (“Landlord’s Drawings”).
1.2    Tenant has retained Landlord’s Building architect, Don Hostetter, as
Tenant’s architect (“Tenant’s Architect”). Tenant shall retain an engineer
reasonably approved by Landlord as Tenant’s engineer (“Tenant’s Engineer”) to
perform mechanical, electrical, plumbing, and life safety engineering; in
addition, Tenant shall retain Landlord’s approved structural engineers to
provide engineering design review pertaining to structural design issues. Tenant
has provided to Landlord the Tenant-approved space plans prepared by Tenant’s
Architect. The Approved Space Plans shall contain information specified in
Exhibit A and shall be sufficiently complete to permit Landlord to review such
drawings for the purpose of determining conformity with the base building
specifications for the Building and for the purposes described in Section 1.3
below.
1.3    Landlord shall have 5 business days after receipt of the Space Plans to
have its engineers (“Landlord’s Engineers”) review the Space Plans. Tenant’s
Architect will advise Landlord and Landlord’s Engineers whether the Building
HVAC System and/or the electrical service will have to be supplemented to allow
installation of work shown on the Space Plans. If Landlord determines that the
Space Plans (i) are inconsistent with the base building specifications for the




--------------------------------------------------------------------------------

Exhibit 10.1

Building, including the HVAC system or electrical system; (ii) do not contain
all of the information specified in Exhibit A or are not sufficiently complete
to permit Landlord to review them for the purposes set forth herein; or (iii)
indicate space usages inconsistent with the Lease, Landlord will advise Tenant
and Tenant will revise the Space Plans accordingly, resubmit them to Landlord,
and the review procedure and time frames set forth above will be repeated. When
approved by Landlord and Tenant, the Space Plans will be signed or initialed by
Landlord and Tenant; such approved drawings will be deemed the “Approved Space
Plans.” Landlord’s approval of the Space Plans creates no responsibility or
liability on the part of Landlord for completeness, design sufficiency, or
compliance with all applicable laws.
1.4    Within sixty (60) days of the Approved Space Plans, Tenant shall use
reasonable efforts to provide Landlord with architectural working drawings
prepared by Tenant’s Architect (the “Architectural Working Drawings”) and
structural, plumbing, fire protection, mechanical, controls, electrical and life
safety engineering drawings (collectively, the “Engineering Working Drawings”)
prepared by Tenant’s Engineer. If reinforcement of the floor is required, Tenant
shall have the right, at its sole cost and expense, to reinforce the floor in
any areas specified by Tenant’s Architect and as designed by Tenant’s Engineer,
subject to the prior written approval of Landlord. The Architectural Working
Drawings shall be coordinated by Tenant’s Architect with Landlord’s Drawings and
the Approved Space Plans. The Architectural Working Drawings and the Engineering
Working Drawings shall be approved by Tenant and shall be logical extensions of
the Approved Space Plans for the Premises. Tenant and Tenant’s Architect shall
be responsible for the consistency between the Architectural Working Drawings
and the Engineering Working Drawings, conflicts with Base Building Work and
field conditions (unless such field conditions materially vary from Landlord’s
Drawings, as modified) and for the Architectural Working Drawings and the
Engineering Working Drawings complying with building code provisions. Landlord
shall notify Tenant’s Architect of changes in Landlord’s Drawings affecting the
Tenant Improvements within 5 business days of an actual change in such drawings
(not just a proposed change), so as to minimize interference with or delay to
completion of Tenant’s Working Drawings. Landlord may identify items that
Landlord may require Tenant to remove upon the expiration or earlier termination
of the Lease in accordance with the Lease. If the review by Landlord or
Landlord’s Engineers, if applicable, uncovers design errors, Landlord shall give
notice thereof, including any review comments, within 10 business days after
Landlord’s receipt of Tenant’s Architectural Working Drawings and the
Engineering Working Drawings. If Landlord does not reply within such period, it
shall be presumed that Landlord has no objection thereto, however, such approval
shall not limit Landlord’s right to request changes in the future in the event
design errors are discovered (which request shall be made as soon as practicable
following such discovery) and Tenant shall not be obligated to make changes as
to which notice is given beyond such 10 day period unless the safety of the
Tenant Improvements is affected or that are required by applicable laws. If
Landlord notifies Tenant of design errors pursuant to this Section (within the
time period, as applicable), Tenant shall revise the Architectural Working
Drawings and the Engineering Working Drawings accordingly, and resubmit them to
Landlord only for review of those design issues noted by Landlord after
Landlord’s initial review of the Working Drawings. Landlord shall provide
written approval or comments within 3 business days of Tenant’s resubmission and
the review procedure set forth above shall be repeated. Delay caused by such
revisions shall be deemed Tenant Delay. Tenant shall simultaneously submit its
Working Drawings to Landlord for review, to Tenant’s contractor for final
pricing, and for building




--------------------------------------------------------------------------------

Exhibit 10.1

permit review. Revisions required by Landlord as a result of its approval shall
be incorporated by Tenant into pricing and permitting submittals and any delays
shall be deemed Tenant Delay. When approved (or deemed approved) by Landlord and
Tenant, such Working Drawings shall be deemed the “Final Drawings.”
1.5    Changes to the Final Drawings may be made only upon prior written
approval of Landlord, which approval will not be unreasonably withheld. Landlord
will respond to all written requests for changes within three (3) business days
of Landlord’s receipt. If Landlord does not respond within such period, Landlord
will be deemed to have consented to the requested changes. Landlord’s review of
the Space Plans or Tenant’s Working Drawings does not imply approval by Landlord
as to the Final Drawings’ compliance with applicable laws.
II.    Tenant Improvements and Improvements Allowance
2.1    Except for the Tenant Improvement Allowance, Tenant shall be responsible,
as to both cost and performance, for the Tenant Improvements (defined below).
Landlord shall pay up to $1,320,000.00 (“Tenant Improvement Allowance”) for the
costs of the Tenant Improvements, and of such Tenant Improvement Allowance, a
minimum of $440,000.00 shall be allocated to, and spent on improvements in the
Expansion Space in the 1841 Building. Tenant shall pay for all costs of the
Tenant Improvements in excess of the Tenant Improvement Allowance. In the event
that the costs of the Tenant Improvements are less than the Tenant Improvement
Allowance, the cost savings shall belong to Landlord and Tenant shall not be
entitled to any payment, refund, credit or reduction in Base Rent or other
charges due under the Lease.
2.2    Following Landlord’s approval of the Final Drawings, Tenant is
responsible for the diligent completion of all Tenant Improvements substantially
in accordance with the Final Drawings (the “Tenant Improvements”). Landlord will
deliver possession of the Existing Premises in their current “as-is” condition
as of the date of the Amendment, and the Expansion Premises in the Delivery
Condition (as defined below) to Tenant within 5 business days after approval of
the Final Drawings (the “Delivery Date”) for the purpose of completing the
Tenant Improvements. Tenant’s use and occupancy of the Premises from the
Delivery Date until the Commencement Date are subject to all of the terms and
provisions of the Lease, except that Tenant shall not be required to pay Base
Rent or Tenant’s Share of Operating Expenses with respect to the Expansion
Premises until the Expansion Date. At the time of submittal of Working Drawings
to Landlord, Tenant shall submit to Landlord, for approval, a list of all
contractors from whom Tenant intends to request bids, as well as the proposed
Contractor Bid Package (including the form of Contract). Tenant shall submit bid
responses and its recommendation to Landlord for approval prior to awarding the
work. Tenant’s subcontractors with respect to all mechanical, electrical, fire
protection and controls work in the Premises will be the subcontractors used by
Landlord for such work in the Building or other subcontractors approved by
Landlord. The “Delivery Condition” shall mean that the 1841 Building structural
systems, roof, roof systems, plumbing systems (including all connections and
distribution of plumbing to internal appliances), HVAC units, HVAC mechanical
systems; base building electrical systems; fire and life safety systems; window
systems; and ADA restrooms serving the Expansion Premises are in good working
order, condition and repair, are free from latent and structural defects and in
a condition that meets all fire regulations, laws, building codes, and




--------------------------------------------------------------------------------

Exhibit 10.1

ordinances of any governmental unit having jurisdiction over the Expansion
Premises. The HVAC units serving the Expansion Premises consist of 16 Lennox
package roof top units distributed across the 1841 Building and have a combined
total rated cooling capacity of 89 tons. Tenant shall be able to control the
heating and cooling 24 hours a day, 365 days a year. The 1841 Building has a
1600 amp 480v 3ph service and a 2700 amp 208v service. Landlord shall make
available for Tenant’s inspection copies of any environmental reports and
technical plans concerning the 1841 Building that Landlord has in its possession
as of the date hereof, however, Landlord makes no representation as to the
accuracy of any such reports.
2.3    Tenant shall execute a contract for design and construction services to
complete the Tenant Improvements (the “Contract”) with contractors and
subcontractors reasonably satisfactory to Landlord (collectively, “Tenant’s
Contractors”). Tenant and Tenant’s Contractors will be required to adhere to the
construction requirements as mandated by law and city and county code and such
other requirements as Landlord may reasonably impose with regard to the Building
(collectively, “Requirements”). The Contract shall incorporate the provisions of
the Requirements. Landlord will review the Contract for compliance with the
Requirements within 3 business days thereafter; if Landlord does not respond
within such period, Landlord shall be deemed to have approved such Contract.
Following approval, Tenant will promptly commence and proceed diligently to
complete the Tenant Improvements. Tenant shall not be required to obtain
performance or payment bonds unless such bonds are paid for by Landlord and not
deducted from the Tenant Improvement Allowance.
2.4    Landlord has no obligation to Tenant’s Contractors except for the
provision of those services which Landlord provides to other tenant finish
contractors in the Building without preference or privileges, and Landlord
agrees to provide such services. Tenant’s Contractors will be obligated to
cooperate with contractors, if any, employed by Landlord who are completing work
in the Building (“Landlord’s Contractors”) and such Contractors will each
conduct its respective work in an orderly fashion and manner so as not to
unreasonably interfere with the other.
2.5    Tenant assumes full responsibility for Tenant’s Contractor’s performance
of all work including compliance with applicable laws and city and county codes,
and for all Tenant’s Contractors’ property, equipment, materials, tools or
machinery placed or stored in the Premises during the completion thereof. All
such work is to be performed in a good and workmanlike manner consistent with
first class standards.
2.6    Tenant will cause Tenant’s Contractors to: (i) conduct work so as not to
unreasonably interfere with any other construction occurring in the Building or
any other tenants of the Building; (ii) comply with the Requirements and all
other rules and regulations relating to construction activities in the Building
promulgated from time to time by Landlord for the Building; (iii) reach
agreement with Landlord’s Contractors as to the terms and conditions for
hoisting, systems interfacing, and use of temporary utilities; and (iv) deliver
to Landlord such evidence of compliance with the provisions of this Paragraph as
Landlord may reasonably request.
2.7    Landlord shall pay the cost of the Tenant Improvements completed in
accordance with the Final Drawings up to a total maximum in the amount of the
Tenant Improvement Allowance. The Tenant Improvement Allowance is to be expended
solely for the benefit of Landlord; that is,




--------------------------------------------------------------------------------

Exhibit 10.1

the Tenant Improvement Allowance will be expended only to pay for design,
engineering, installation, and construction of the Tenant Improvements which
under the Lease becomes the property of Landlord upon installation and not for
movable furniture, movable equipment, movable cabling, and trade fixtures not
physically attached to the Premises except as set forth below. Tenant shall,
however, have the right to use an amount of the Tenant Improvement Allowance
(and not in addition to the Tenant Improvement Allowance) not to exceed
$40,000.00 in the aggregate (“Soft Cost Allowance”) for Tenant’s moving expenses
of any kind or nature to move into the Expansion Premises and the purchase and
installation of data/telecommunications cabling and equipment, specialty
security equipment, fixtures, furnishings and equipment. The Tenant Improvement
Allowance shall be used for payment of all labor, materials, and permits. In
addition, Landlord shall be permitted to deduct from the Tenant Improvement
Allowance an amount equal to $75.00 per hour for Landlord’s hourly fee to
oversee the approval and completion of Tenant’s Improvements provided that such
billed hours are of a reasonable amount given the scope of the Tenant’s
Improvements. All costs of the Tenant Improvements in excess of the Tenant
Improvement Allowance and those costs and expenses not allowable as expenditures
from the Tenant Improvement Allowance shall be at Tenant’s expense as such
amounts become due and payable. Unless otherwise agreed by Landlord and Tenant
in writing and subject to delays beyond Tenant’s reasonable control, if any
portion of the Tenant Improvement Allowance has not been requested by Tenant on
or before March 31, 2013 such amount will be forfeited by Tenant to Landlord,
provided that the date of March 31, 2013 shall be extended one day for each day
of Landlord Delays.
2.8    Landlord may deduct any amounts due Landlord in accordance with Section
2.7 above from the Tenant Improvement Allowance. As design, engineering, and
construction work is completed and Tenant receives invoices therefor, Tenant
will submit requests for payment to Landlord not more frequently than monthly,
along with appropriate lien waivers (substantially in the form satisfactory to
Landlord) and such other documentation as Landlord reasonably requires. On a
monthly basis following receipt of such documentation (with such payment being
made within 20 days if all required documentation is received by Landlord by the
5th of such month), Landlord will pay the amounts requested by delivery to
Tenant of Landlord’s check(s) payable to Tenant. If the Tenant Improvements are
completed in phases, the Tenant Improvement Allowance shall be disbursed on a
per-square-foot basis, based on the square footage completed in the respective
phase (ready for occupancy and use by Tenant). If the estimated costs of
completing the Tenant Improvements exceed the Tenant Improvement Allowance,
Landlord shall have the right to disburse the Tenant Improvement Allowance on a
percentage basis, equal to that percentage of the invoiced work that equals the
percentage that the Tenant Improvement Allowance constitutes of the total
estimated costs of the Tenant Improvements.
2.9    During completion of the Tenant Improvements and immediately thereafter,
Landlord will reasonably cooperate in the balancing of the Building HVAC system
serving the Premises at Tenant’s sole cost and expense. Tenant will pay all such
expenses within 10 days after billing from Landlord.
2.10    Tenant will indemnify, defend and hold harmless Landlord, Landlord’s
Mortgagee, Building Manager, and Landlord’s Contractors from and against
liability, costs or expenses, including attorney’s fees on account of damage to
the person or property of any third party arising




--------------------------------------------------------------------------------

Exhibit 10.1

out of, or resulting from the performance of the Tenant Improvements, including,
but not limited to, mechanics’ or other liens or claims (and all costs
associated therewith). Tenant will also repair or cause to be repaired at its
expense all damage caused to the Premises or the Building by Tenant’s
Contractors or its subcontractors. Further, Landlord will have the right to post
and maintain notices of non-liability at the Premises.
2.11    Tenant agrees to submit to Landlord upon completion of all work a final
set of as-built Final Drawings (inclusive of two reverse mylars, four blueprints
and one CADD disk with working drawings) incorporating changes upon completion
of the Tenant Improvements.
2.12    Notwithstanding any provision herein or in the Lease to the contrary,
Tenant’s Rent obligations, other obligations and the Abated Rent Period will not
be delayed or extended by any delay in completion of the Tenant Improvements
unless such delay is caused by “Landlord Delay.” The term “Landlord Delay” means
any delay in the preparation, finalization or approval of the Approved Space
Plans or Final Drawings or completion of the Tenant Improvements caused by
Landlord’s failure to perform its obligations under this Work Letter within the
time limits set forth herein. All delays other than Landlord Delay are deemed
“Tenant Delay.”
2.13    Tenant designates and authorizes Bud Thompson to act for Tenant in this
Work Letter. Tenant has the right by written notice to Landlord to change its
designated representative.
2.14    Landlord designates and authorizes Kory Cash to act for Landlord in this
Work Letter. Landlord has the right by written notice to Tenant to change its
designated representative.
2.15    All notices required hereunder will be in writing in accordance with
provision for notices in the Lease.


[signatures follow]




--------------------------------------------------------------------------------

Exhibit 10.1



Very truly yours,
CIRCLE CAPITAL LONGMONT LLC
By:    Circle Capital Property Management LLC,
Authorized Agent
By    /s/ [illegible]                
Name:                         
Title: Authorized Signatory




“Landlord”
ACCEPTED AND APPROVED this 4th day of May, 2012.
DOT HILL SYSTEMS CORP.,
a Delaware corporation


By:        /s/ Hanif Jamal            
Print Name:    Hanif Jamal                
Print Title:    CFO                    




ATTEST:
By:        /s/ Eileen M. Jonikas            
Print Name:    Eileen Jonikas                
Print Title:    VP, Finance                


“Tenant”




--------------------------------------------------------------------------------

Exhibit 10.1



LIST OF EXHIBITS


Exhibit A
Space Plans and Architectural and Engineering Drawings Requirements

(see attached)


